Citation Nr: 1031611	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  
Among his awards, the Veteran also received the Combat 
Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, denying the Veteran's claim for an increased disability 
rating.  

This claim was previously denied by the Board in September 2009.  
In March 2010, VA and the appellant filed a joint motion to 
remand this case back to the Board, which was granted by the 
United States Court of Appeals for Veterans Claims (Court) in 
March 2010.  


FINDINGS OF FACT

1.  Prior to June 21, 2010, the Veteran's PTSD was manifested by 
occupational and social impairment, suicidal ideation, near-
constant depression, impaired impulse control, and intermittent 
auditory hallucinations; it was not manifested by total 
occupational and social impairment, gross impairment in thought 
processes, disorientation, significant memory loss, or a 
persistent danger of hurting himself.  

2.  As of June 21, 2010, the Veteran's PTSD has been manifested 
by total occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD, 
prior to June 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a 100 percent disability rating for PTSD, as 
of June 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry. 

In the decision below, the Board grants an increased disability 
rating for the service-connected PTSD.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims file the service 
treatment records and reports of his post-service care.  He has 
also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.



Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following 
ratings for psychiatric disabilities.  
A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected PTSD.  For historical 
purposes, the Veteran was granted service connection for PTSD in 
a December 2001 rating decision.  A disability rating of 
30 percent was assigned under Diagnostic Code 9411, effective as 
of August 10, 2001.  The Veteran filed a claim for an increased 
disability rating in November 2002.  The Veteran's disability 
rating was increased to 50 percent in a March 2003 rating 
decision, effective as of November 6, 2002.  The Veteran filed a 
subsequent claim for an increased disability rating in December 
2003, which was denied by the RO in a July 2004 rating decision.  
The Veteran subsequently appealed this denial to the Board in 
September 2005.  

Several months prior to filing his claim for an increased 
disability rating, the Veteran was afforded a VA examination for 
his PTSD in February 2003.  The Veteran reported having frequent 
and severe nightmares.  He also described social isolation and 
avoidance of crowds.  The Veteran also noted frequent feelings of 
depression and a loss of interest in pleasurable activities.  
Examination revealed the Veteran's thought processes and thought 
content to be within normal limits.  The Veteran also denied 
delusions and hallucinations at the time of examination.  The 
Veteran did report suicidal and homicidal ideations at this time, 
but he denied any current plan or intent.  The examiner concluded 
that the Veteran was able to maintain minimal personal hygiene 
and other basic activities of daily living.  The Veteran was 
fully oriented and his long-term memory was intact.  However, the 
examiner found the Veteran's short-term memory, concentration and 
judgment to be impaired.  His speech was described as slow, his 
mood as depressed, and his affect as flat.  As a final matter, 
the examiner concluded that the Veteran's impulse control was 
within normal limits.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF score of 45.  The examiner concluded that 
the Veteran had severe social and occupational impairment and 
that the Veteran was unable to establish or maintain effective 
social and occupational relationships as a result of his PTSD.  

The Veteran was afforded another VA examination for his PTSD upon 
filing his claim for an increased disability rating in June 2004.  
The Veteran reported having nightmares every night.  He also 
described social isolation.  The Veteran also described 
difficulties with concentration and memory, noting that he was 
often forgetting things on the job.  He also reported frequent 
feelings of depression and a loss of interest in pleasurable 
activity.  The examiner noted that the Veteran was married with a 
divorce pending.  The Veteran was also employed full time with a 
steel company and he denied having any lost time due to his PTSD 
symptomatology.  Examination revealed the Veteran's thought 
processes and thought content to be within normal limits.  The 
Veteran also denied any current delusions or hallucinations, as 
well as suicidal or homicidal ideations.  The examiner found the 
Veteran's behavior to be appropriate.  The Veteran was also able 
to maintain minimal personal hygiene and other basic activities 
of daily living.  The examiner concluded that the Veteran was 
fully oriented with an intact long-term memory.  However, the 
Veteran's short-term memory, concentration and judgment were 
found to be impaired.  The examiner described the Veteran's 
speech as slow, his mood as depressed, and his affect as flat.  
The examiner also found the Veteran to have impaired impulse 
control.  The examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 41.  The examiner opined that the Veteran 
could not establish or maintain effective social or occupational 
relationships due to his service-connected PTSD.  

The Veteran was most recently afforded a VA examination for his 
PTSD in April 2008.  During the examination, the Veteran reported 
feeling depressed "pretty much" everyday.  The Veteran denied 
any current suicidal ideation, intent or plan.  The Veteran 
reported that he was married for nearly 30 years but that he got 
divorced around 2003.  The Veteran also reported having a "so-
so" relationship with his children, but he did report having a 
girlfriend for four years and he described the relationship as 
good.  The Veteran denied any other social relationships.  He 
also denied any significant hobbies or leisure interests.  
Examination revealed the Veteran to be clean and neatly groomed.  
His speech was noted to get loud at times and the examiner noted 
that the Veteran stuttered.  The Veteran's affect was found to be 
inappropriate and his mood to be agitated.  The examiner 
concluded that the Veteran was oriented to person, time and place 
and that his thought process and content were unremarkable.  When 
describing the Veteran's judgment, the examiner concluded that 
the Veteran understood the outcome of his behavior.  Likewise, 
the examiner described the Veteran's insight as understanding 
that he had a problem.  The Veteran reported difficulties 
sleeping on a nightly basis.  However, he denied auditory and 
visual hallucinations.  The examiner concluded that the Veteran 
did exhibit inappropriate behavior in that he would get loud and 
agitated during the examination.  The Veteran also described 
obsessive and ritualistic behavior and panic attacks that had 
been reduced by medication.  The examiner concluded that the 
Veteran had fair impulse control, no episodes of violence, no 
impairment of his ability to perform activities of daily living, 
and that he was able to maintain minimum personal hygiene.  The 
Veteran's remote, recent and immediate memory were found to be 
normal upon examination.  

The diagnosis was PTSD and a GAF score of 60 was assigned.  The 
examiner noted that a valid estimate of functioning was difficult 
to obtain from the Veteran since he endorsed almost all 
psychiatric symptoms at maximum severity.  The examiner also 
noted that while the Veteran may be experiencing emotional 
distress, it was difficult to determine the extent of impairment 
that is associated with the Veteran's PTSD as opposed to 
personality features and physical health problems.  The examiner 
concluded that the Veteran's PTSD symptoms did not interfere 
significantly with his employability, since the Veteran was able 
to work for the same company until he was eligible for 
retirement.  The examiner also concluded that the Veteran's 
interpersonal and psychosocial problems were likely due to 
personality features.  

The record also contains a private Vocational Assessment prepared 
in June 2010.  It was noted that the Veteran was a high school 
graduate who worked for a steel company from September 1979 to 
August 2004.  The vocational consultant concluded that the 
Veteran's PTSD resulted in his inability to secure or follow a 
substantially gainful occupation on a consistent and regular 
basis.  The vocational consultant opined that the Veteran had 
been unemployable due to his PTSD since at least August 2004.  
The vocational consultant further concluded that the Veteran was 
in a sheltered employment environment as of February 2002, and he 
would not have been able to obtain gainful employment in the 
traditional sense with another employer.  

The record demonstrates that the Veteran has consistently sought 
treatment for his PTSD on an outpatient basis with VA as well.  
According to a March 2002 record, the Veteran suffered from 
chronic severe PTSD with no suicidal or homicidal ideations.  
However, he did have a history of auditory hallucinations.  The 
Veteran did report suicidal ideation during treatment in August 
2002, but he related this to his physical condition.  A December 
2002 record notes that the Veteran had thoughts of killing 
himself, and he denied hallucinations at this time.  Another 
record from December 2002 noted that the Veteran did not suffer 
from hallucinations or suicidal and homicidal ideation.  The 
Veteran again denied suicidal thoughts during treatment in 
February 2005, but he was noted to have severe PTSD with social 
and occupational impairment.  The Veteran later reported hearing 
voices during treatment in April 2005.  He again denied suicidal 
thoughts in June 2005, and he was noted to avoid people and 
crowds in July 2005.  

Finally, the record contains evidence from the Social Security 
Administration.  According to a psychiatric evaluation dated 
February 2005, the Veteran did experience hallucinations.  
However, a February 2005 Social Security Administration decision 
found that the Veteran did not have total occupational impairment 
due to his PTSD.  Rather, his PTSD, in concert with a number of 
other nonservice-connected disabilities, including osteoarthritis 
of the back and knees, degenerative disc disease, 
hypercholesterolemia, and chronic low back pain with neuropathic 
components, resulted in unemployability.  

Based on the above evidence, the Board concludes that the Veteran 
is entitled to a disability rating of 70 percent for his service-
connected PTSD, prior to June 21, 2010.  The next-higher 
disability rating of 70 percent contemplates occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

According to the Veteran's February 2003 VA examination, he had 
severe occupational and social impairment and he was unable to 
establish or maintain effective social and occupational 
relationships as a result of his service-connected PTSD.  The 
Veteran also reported suicidal ideations during this examination, 
and he continued to report them on an intermittent basis during 
his outpatient treatment with VA.  The Veteran was also found to 
have an inability to establish or maintain effective social or 
occupational relationships during his June 2004 VA examination.  
The Veteran was also found to have impaired impulse control 
during this examination.  A GAF score of 41 was assigned at this 
time, which is illustrative of serious impairment in social, 
occupational or school functioning.  The June 2008 VA examiner 
also found the Veteran to exhibit inappropriate behavior during 
the examination and the Veteran reported feeling depressed almost 
every day.  Therefore, when affording the Veteran the full 
benefit of the doubt, the Board finds that his symptomatology is 
more appropriately represented by a 70 percent disability rating, 
rather than a 50 percent disability rating, prior to June 21, 
2010.  

The Board also finds that the Veteran is entitled to a 100 
percent disability rating as of June 21, 2010.  A 100 percent 
rating contemplates total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

According to a June 21, 2010, vocational assessment prepared for 
the Veteran, he was unable to secure or follow a path of 
substantially gainful employment due to his PTSD alone.  This 
evidence demonstrates the Veteran is entitled to a 100 percent 
disability rating as of June 21, 2010.  The Board recognizes that 
the evidence does not demonstrate that the Veteran has exhibited 
symptoms such as grossly inappropriate behavior or disorientation 
to time or place.  However, the symptoms listed in the rating 
criteria are merely examples of some that might manifest 
depending on the severity of the psychiatric disorder.  In the 
present case, the Veteran was found to have total occupational 
impairment on June 21, 2010, and as such, he is entitled to a 100 
percent disability rating.  

However, the Board finds that the Veteran is not entitled to a 
disability rating of 100 percent for his service-connected PTSD, 
prior to June 21, 2010.  The Veteran was employed until he 
retired in August 2004 and he was married until July 2004.  This 
evidence demonstrates that the Veteran did not suffer from total 
occupational and social impairment as of this time.  Also, the 
April 2008 VA examiner concluded that the Veteran was not 
unemployable due to his service-connected PTSD, and the Veteran 
reported having a girlfriend at this time.  Again, this evidence 
demonstrates that the Veteran did not suffer from total 
occupational and social impairment.  The Board recognizes that 
the Veteran did report hallucinations on an intermittent basis 
during his outpatient treatment with VA and his evaluation with 
Social Security Administration.  However, this symptom alone does 
not undermine the significant evidence of record demonstrating 
that the Veteran did not suffer from total occupational or social 
impairment during this time period.  He also has not been found 
to exhibit "grossly" inappropriate behavior, be a persistent 
danger to himself or others, or have significant memory 
impairment.  Also, he has always been found to be oriented to 
time and place and the examiners have concluded that the Veteran 
was able to perform his activities of daily living.  Therefore, a 
100 percent disability rating, prior to June 21, 2010, is 
inappropriate.  

The Board recognizes that the Veteran was found to be totally 
unemployable as of at least August 2004, and possibly as of 
February 2002, as a result of his PTSD during the June 2010 
vocational assessment.  However, the Veteran was in fact employed 
at the time of his February 2003 and June 2004 VA examinations.  
This demonstrates that the Veteran was in fact capable of 
maintaining some degree of employment at this time.  Furthermore, 
the Veteran was found to not be totally impaired occupationally 
during his April 2008 VA examination.  The Social Security 
Administration also determined that the Veteran was not 
unemployable solely due to his PTSD in its February 2005 
decision.  The Board finds the medical opinions made at the 
actual time of the Veteran's exhibited symptomatology to be more 
reliable than an assessment made several years later.  As such, 
the preponderance of the evidence demonstrates that the Veteran 
has not exhibited symptomatology of total occupational or social 
impairment prior to June 21, 2010.  

The Board has also considered the wide array of GAF scores 
assigned to the Veteran during the pendency of his claim.  
According to a December 2001 VA examination, the Veteran had a 
GAF score of 60, which is illustrative of moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Subsequently, the Veteran 
was found to have a GAF score of 45 upon examination in February 
2003 and a GAF score of 41 upon examination in June 2004.  These 
scores are illustrative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning.  A March 2002 VA outpatient treatment record also 
assigned a GAF score of 43.  Finally, the Veteran was assigned a 
GAF score of 60 in an April 2008 VA examination.  

The Board finds that the above scores support a disability rating 
of 70 percent, prior to June 21, 2010.  While GAF scores are not 
in and of themselves dispositive in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations.  The evidence demonstrates that while the Veteran's 
GAF scores have fluctuated during his claim, his symptoms have 
routinely been viewed as "serious" due to symptomatology such 
as suicidal ideation.  A 70 percent disability rating 
contemplates occupational and social impairment with deficiencies 
in most areas of life, due to such symptoms as suicidal ideation.  
38 C.F.R. § 4.130.  A 100 percent disability rating, however, 
contemplates total occupational impairment.  Id.  This level of 
disability is reflected in GAF scores between 31 and 40.  As 
such, the GAF scores applied during the pendency of the Veteran's 
claim support a finding of a 70 percent disability rating, prior 
to June 21, 2010.  

The Board recognizes that the Veteran believes he is entitled to 
a 100 percent disability rating for his PTSD throughout the 
pendency of his claim.  According to the Veteran's September 2005 
appeal to the Board, he indicated that he was unemployable due to 
medication that he was taking for his PTSD and that he was 
awarded Social Security Administration benefits because of his 
PTSD.  However, as already noted, the Social Security 
Administration decision clearly indicates that the Veteran was 
granted Social Security Administration benefits for a multitude 
of nonservice-connected disabilities, in addition to his PTSD.  
Furthermore, the April 2008 VA examiner concluded that the 
Veteran was not unemployable due to his PTSD.  Therefore, while 
the Board has considered the opinions of the Veteran, they are 
directly contradicted by the medical evidence of record and do 
not support a finding of a 100 percent disability rating prior to 
June 21, 2010.  

As a final matter, the Board notes that the Veteran was denied a 
total disability evaluation based on individual unemployability 
in a May 2008 rating decision.  The Veteran did not appeal this 
decision and it is now final.  While the June 2010 vocational 
assessment does suggest an intent to reopen the claim of 
entitlement to TDIU, a referral of this claim to the RO for 
adjudication is not necessary.  The Veteran has been granted a 
100 percent disability rating as of June 21, 2010, so a separate 
claim of entitlement to TDIU benefits is now moot.  

Having afforded the Veteran the full benefit of the doubt, and 
applying the guidance of the Court in Hart, 21 Vet. App. at 505, 
the Board concludes that the Veteran is entitled a disability 
rating of 70 percent, prior to June 21, 2010, and a disability 
rating of 100 percent, as of June 21, 2010.  See 38 U.S.C. § 
5107(b).  The Veteran's claim for an increased disability rating 
is granted.  


ORDER

Entitlement to a disability rating of 70 percent for PTSD, prior 
to June 21, 2010, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  

Entitlement to a disability rating of 100 percent for PTSD, as of 
June 21, 2010, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


